DETAILED ACTION
Response to Amendment
The Amendment filed August 4, 2021 has been entered. Claims 16 – 24, 26 – 28, 30, 31, 33 – 35, 38 and 39 are pending in the application with claims 1 – 15, 25, 29, 32, 36 and 37 being cancelled, claims 38 and 39 being newly added and claims 24, 26 – 28, 30 and 39 being withdrawn. The amendment to the claims have overcome some of the 112 rejections set forth in the last Non-Final Action mailed May 12, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or canceled from the claim(s).  No new matter should be entered.
“a storing module” claimed in claim 16.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
Claim Objections
Claim 39 is objected to because of the following informalities.  Appropriate correction is required.
The status of newly added claim 39 is incorrect. It is dependent on withdrawn claim 30. Thus, in line 1 of claim 39, “(New)” should read --(New – Withdrawn)--.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 16 – 23, 31, 33 – 35 and 38 are 
Claim 16 recites the limitation “wherein the microprocessor unit further comprises a storing module which is configured to store a plurality of previous pressure signals and a plurality of previous current signals and the microprocessor unit is also configured to analyze previous patterns a previous pressure and current pattern of a user network of the gas compressor based on the plurality of previous pressure signals and the plurality of previous current signals, and based on the previous pressure and current pattern, starting and stopping the motor”.
The originally filed specification recites (on page 30, lines 14-24): 
“In an embodiment according to the present invention said microprocessor unit 11 comprises a storing module such as for example a local hard drive wherein the measurements for the pressure and the current are stored.
Whenever the user is realizing a communication path with the wireless transceiver, the microprocessor unit 11 is preferably sending the measurements for the pressure and the current stored since the previous interrogation. Afterwards, the microprocessor unit 11 can either discard such measurements or transfer them to an external hard drive or the cloud.”
The originally filed specification further recites (on page 30, lines 25-26 and page 31, lines 1-7):
“In yet another embodiment according to the present invention, the microprocessor unit 11 is analyzing the patterns of the user network 6 based on the measured pressure and current within a certain time interval. Accordingly, the microprocessor unit 11 is adapting the starting and stopping of the motor 3 not only based on the upper pressure limit and/or upper current limit, but also according to previous functioning patterns of usage of the compressor 1.”
In view of the above cited disclosures from the originally filed specification, the above limitation is a new matter. The specification fails to recite that the microprocessor analyzes “the stored measured pressure and current values on the storing module” to determine “a pattern” or “a previous pressure and current pattern” of a user network of the gas compressor.  The disclosure only recites that “the stored measured pressure and current values on the storing module” are transmitted to a user and once transmitted to the user, the stored values are either discarded or transferred to an external hard drive or the cloud.
Claim 35 recites the limitation “wherein the storing module is configured to store a pattern of a usage of the compressor” in lines 1-2. This limitation is a new matter in view of the disclosure on page 30, lines 14-24 in the originally filed specification. The storing module is only recited to store the measured current and pressure values.
Claims 17 – 23, 31, 33 – 35 and 38 are rejected for being dependent on claim 16.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Claims 16 – 23, 31, 33 – 35 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 16 recites the limitation “a signal based on the pressure measurement” in line 9. It is unclear if this signal is same or different from “a present pressure signal” sensed by a pressure sensor as claimed in line 4 of the claim. For examination purposes, it is interpreted and suggested to amend the above limitation as --the present pressure signal--. 
Claim 16 recites the limitation “a current signal based on the current measurement” in lines 10-11. It is unclear if this signal is same or different from “a present current signal” sensed by a current sensor as claimed in line 6 of the claim. For examination purposes, it is interpreted and suggested to amend the above limitation as --the present current signal--.
Claim 16 recites the limitation “wherein the microprocessor unit further comprises a storing module which is configured to store a plurality of previous pressure signals and a plurality of previous current signals and the microprocessor unit is also configured to analyze previous patterns a previous pressure and current pattern of a user network of the gas compressor based on the plurality of previous pressure signals and the plurality of previous current signals, and based on the previous pressure and current pattern, starting and stopping the motor”. The claim is indefinite due to following reasons:
It is unclear as to whether the stored “plurality of previous pressure signals and a plurality of previous current signals” are the measured values by respective pressure and current sensors or some other values such as ones inputted or 
Furthermore, it is unclear from the originally filed specification (page 30, lines 25-26 and page 31, lines 1-7) as to what constitutes the phrase “a previous pressure and current pattern”, i.e., in particular what constitutes the terms “previous” and “pattern”. Furthermore, it is not clear as to how “the pressure signal” and “the current signal” that are sensed in real time plays a role in defining the terms “previous” and “pattern”? Therefore, making it unclear as to how the motor is started and stopped based on claimed “a previous and current pattern”. The disclosure, at best implies, that “the stored measured pressure and current values on the storing module” are transmitted to a user and once transmitted to the user, the stored values are either discarded or transferred to an external hard drive or the cloud. Nowhere in the specification, is it disclosed that “the stored measured pressure and current values on the storing module” are utilized by the microprocessor to perform the claimed function.
Claim 35 recites the limitation “wherein the storing module is configured to store a pattern of a usage of the compressor” in lines 1-2. It is unclear what constitutes the phrase “a pattern of a usage of the compressor”. Furthermore, it is unclear (in view of disclosure on page 30, lines 25-26 and page 31, lines 1-7 in the originally filed 
Claims 17 – 23, 31, 33 – 35 and 38 are rejected for being dependent on claim 16.
The above limitations are examined as best understood by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 20 – 22, 33 – 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Heckel, Bruce G. (US 4,975,024 – herein after Heckel) in view of Garcia) and Pfefferl et al. (US 8,467,950 – herein after Pfefferl).
In reference to claims 16, 35 and 38, Heckel teaches a gas compressor (in fig. 1), comprising: 
a gas compressor element (2), a motor (14) configured to drive said gas compressor element and an electronic pressure switch (28+36), said electronic pressure switch comprising: 
a pressure sensor (30) for sensing a present pressure signal at a compressed gas outlet (6) of the gas compressor; 
a current sensor (34) for sensing a present current signal of the motor driving the gas compressor element; 
a microprocessor unit (28) comprising a first input port (see fig. 1) connected to said pressure sensor (30) for receiving a signal based on the pressure measurement and a second input port (see fig. 1) connected to said current sensor (34) for receiving a current signal based on the current measurement; 
a first communication unit (38) for connecting the electronic pressure switch with a drive of the motor (i.e. stator or coils of the stator of the motor); and
a second communication unit (46) for connecting the electronic pressure switch with a blow-off valve (26/24) provided at the compressed gas outlet,
wherein the microprocessor unit (28) is configured to compare the present pressure signal to an upper pressure limit (in fig. 3: Step 63: upper pressure an upper current limit (in fig. 5: Adesign), and 
wherein when the present pressure signal is below the upper pressure limit (in fig. 3 at step 63) and the present current signal is below the upper current limit (inherent in view of disclosure of col. 7, lines 35-39: if the optional feature of stopping the motor is implemented, then the current signal would be zero (which would be below Adesign in view of fig. 5) before the start of the motor), the microprocessor is configured to start the motor via the first communication unit (see col. 7, lines 31-60), and
when the present pressure signal is higher than the upper pressure limit (condition A) or if the present current signal is higher than the upper current limit (condition B) {condition A exists}, the microprocessor is configured to stop the motor via the first communication unit (the microprocessor is capable of having the claimed feature, see col. 7, lines 35-39 that discloses the optional feature of stopping the motor), and
wherein the microprocessor unit further comprises a storing module
Heckel remains silent on the compressor, wherein the electronic pressure switch further comprises a housing, and wherein the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit are integrated in said housing.
However, Garcia teaches an electronic pressure switch (in fig. 1), wherein the electronic pressure switch further comprises a housing (5), and wherein the microprocessor unit (µC; fig. 3/5), the pressure sensor (2; fig. 3), the current sensor (34; fig. 3), the first communication unit (P1; fig. 5) and the second communication unit (P2; fig. 5) are integrated in said housing (5).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to incorporate all the electronic components such as the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit in Heckel within a housing as taught by Garcia for the purpose of protecting the electronic components from the surrounding environment, as recognized by Garcia (see ¶27: housing 5 is a protective housing). Furthermore, such a modification would allow one of ordinary skill in the art to market the electronic pressure switch as a separate unit, as recognized by Garcia (see ¶3, ¶29), thus providing an opportunity to make money and ease of installation. 
Heckel further does not teach the compressor (see 112b above: the following limitations are examined as best understood by the examiner), wherein the microprocessor unit is also configured to analyze previous patterns a previous as in claim 16; wherein the storing module is configured to store a pattern of a usage of the compressor, and the starting and stopping of the motor is according to the patter of usage of the compressor, as in claim 35; wherein said microprocessor unit analyzes the previous pressure and current pattern within a certain time interval, as in claim 38.
All the above limitations is interpreted to mean that when a demand increases at a user network, the compressor is kept running to meet the increased demand and initial cut-out pressure limit is adjusted accordingly (in view of disclosure on page 31, lines 12-18 of the originally filed specification).
However, Pfefferel teaches the motor controller unit controlling the operation of the compressor wherein (see claim 18) the motor controller unit (MCU) comprising a processor configured to execute computer-executable instructions for modifying compressor motor operation mode as a function of vehicle air demand (a user network), the instructions comprising: monitoring vehicle air system pressure; calculating air demand generated by the vehicle air system; determining that the vehicle air system air demand is greater than a predetermined air demand threshold; increasing a cut-out pressure threshold for the compressor motor and switching the air compressor motor from an on/off mode to a continuous run mode wherein 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the controller in the modified compressor of Heckel by incorporating a feature of monitoring a demand at a user network as taught by Pfefferel in order to avoid system disturbances and improving energy efficiency, as recognized by Pfefferel (col. 5, lines 21-23).
In reference to claim 17, Heckel teaches the compressor, further comprising a pressure vessel (8, in fig. 1; pressure vessel = a place where the compressed fluid is stored) with a vessel outlet (12).
Heckel, as modified, remains silent on the compressor, wherein the electronic pressure switch is adapted to be provided on a vessel outlet of said pressure vessel.
However, Garcia teaches that the housing (5) of electronic pressure switch is configured in a matter that the electronic pressure switch can be installed via metric thread (52) in a pressure taking point of a hydraulic circuit (see ¶69).
Thus, it would have been obvious to the person of ordinary skill in the art to locate the modified electronic pressure switch of Heckel and Garcia on a vessel outlet (12) in Garcia since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 
In reference to claim 20, Heckel remains silent on the pressure sensor is an air pressure transducer (i.e. pressure transducer used for measuring pressure of air).
However, Garcia teaches the use of pressure transducer (in ¶31) in the electronic pressure switch.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the pressure sensor of Heckel with the pressure transducer of Garcia in order to obtain the predictable result of measuring the pressure of compressed air at the outlet side of the compressor. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In reference to claim 21, Heckel, as modified, teaches the compressor, further comprising a user interface comprising a screen (36: operator interface, in fig. 1 of Heckel) {also see ¶82 and figs. 2 and 5 of Garcia: user interface 6 with a keyboard B and a display screen P}.
In reference to claim 22, Heckel, as modified, teaches the compressor, wherein the electronic pressure switch further comprises an electrical connector (51, in fig. 1 of Garcia) for connecting said electronic pressure switch to an external power supply (see ¶69 of Garcia).
In reference to claim 33, Heckel teaches the compressor, wherein when the pressure signal is higher than an upper critical pressure limit or if the current signal is higher than an upper critical current limit, the microprocessor is configured to stop the motor via the first communication unit, wherein the upper critical pressure limit is higher than the upper pressure limit and the upper critical current limit is 
In reference to claim 34, Heckel teaches the compressor, wherein said gas is air (see col. 3, line 62).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heckel in view of Garcia, Pfefferl and Wang et al. (CN 106438312 – herein after Wang).
Regarding claim 18,
Heckel remains silent on the electronic pressure switch further comprises a wireless communication interface.
However, Wang teaches a similar electronic pressure switch wherein the electronic pressure comprises a control module (1) that is further configured with a wireless communication interface (see ¶13 of translation) further comprising a wireless transceiver (10, ¶24 of translation) selected from a group comprising: a Bluetooth, an RF, Wi-Fi and Infrared (see ¶13: a Bluetooth).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to configure the modified electronic pressure Heckel and Garcia by adding a feature of wirelessly transmitting the compressor’s/pump’s operational data with a wireless communication interface as taught by Wang for the purpose of operating or monitoring the compressor of Heckel and Garcia from a remote location, as recognized by Wang (in ¶32 of translation).
Regarding claim 19,
Heckel, as modified, by Garcia, Pfefferl and Wang teaches the compressor, wherein said microprocessor unit (modified microprocessor 28 of Heckel) comprises a third input port (line that will transmit data) connected to said wireless transceiver (of Wang).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Heckel in view of Garcia and Pfefferl further in view of Crunk, Paul D (US 2003/0058128 – herein after Crunk).
Heckel remains silent on the microprocessor unit further comprising of two counters.
However, Crunk teaches (see ¶3 and ¶4) a wireless information meter that could be used in the compressor system to record data of hours or any other required data 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide multiple counters or multiple wires information meters as taught by Crunk as a first counter and a second counter in the modified compressor of Heckel wherein the first counter measures running hours of the gas compressor and the second counter measures real time hours of the gas compressor and wherein the first counter is started after completion of a manufacturing of the gas compressor, and the second counter is started when the gas compressor is first started for the purpose of wirelessly obtaining the user desired information such as keeping track of the compressor run time and the service time, as recognized by Crunk (in ¶3 and ¶4).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Heckel in view of Garcia and Pfefferl and evidenced by Meza et al. (US 2004/0009075 – herein after Meza).
Heckel teaches the gas compressor with the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit.
Heckel remains silent on integrating all the above electronic components on a single printed circuit board.
However, Meza teaches the pump system, wherein (see ¶81) the components of the control system (200) are made with integrated circuits mounted on a circuit board (“a” denoting single).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to integrate the microprocessor unit, Heckel on a single circuit board as taught/evidenced by Meza since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, page 28, lines 25-26 and page 29, lines 1-3, applicant has not disclosed any criticality for the claimed limitation of integrating the claimed components within a single PCB. Furthermore, doing so would minimize the form factor of the control system in Heckel.

Response to Arguments
The arguments filed August 4, 2021 with respect to newly introduced limitation in independent claim 16 have been fully considered but they are not found to be persuasive in light of new matter and indefinite issues as described/discussed above in the current office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHIRAG JARIWALA/Examiner, Art Unit 3746